Case 1:20-cv-01898-LTB-KMT Document 1 Filed 06/26/20 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20-CV-

 BETTY KERR,

        Plaintiff,

 v.

 SMOOTH OPERATORS, INC., a Wisconsin Corporation, and
 EUGENE LOOMIS, individually.,

        Defendants.


                                   NOTICE OF REMOVAL


        Defendant Smooth Operators, Inc. (hereinafter “SOI”), by and through undersigned

 counsel, Hall & Evans, LLC, hereby submits the following Notice of Removal of the above-

 captioned action from Denver County District Court, Colorado to the United States District Court

 for the District of Colorado pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and Fed. R. Civ. P.

 81(c), stating as follows:

                                 I.       INTRODUCTION

        1.      Plaintiff Betty Kerr (“Plaintiff”) initiated this lawsuit on May 1, 2020 against

 Defendants Smooth Operators, Inc. (SOI) and Eugene Loomis (Loomis), in the Bent County

 District Court, State of Colorado, captioned Betty Kerr v. Smooth Operators, Inc. a Wisconsin

 Corporation, and Eugene Loomis, individually, Civil Action No. 2020CV30004 and is now

 pending in that Court (the “State Action”). See Exhibit A, Plaintiff’s Civil Cover Sheet; and

 Exhibit B, “Plaintiff’s Complaint.”
Case 1:20-cv-01898-LTB-KMT Document 1 Filed 06/26/20 USDC Colorado Page 2 of 7




         2.     Plaintiff alleges that on May 21, 2017, she was involved in a collision with a vehicle

 owned by Smooth Operators, Inc. and driven by Mr. Eugene Loomis while she attempted to make

 a left-hand turn into her private drive way off of Highway 50 in Bent County, Colorado. See

 Exhibit B, at ¶¶ 6. Plaintiff claims that Defendant Loomis collided with the driver’s side of her

 vehicle after he “failed to adhere to a safe speed and lane transfer for the weight of Defendants,

 Smoother Operators, Inc.’s load and vehicle.” See Exhibit B, at ¶¶ 6, 7.

                             II.     COMPLIANCE WITH THE RULES

         3.     All procedural requirements related to the removal of this action have been

 satisfied.

         4.     SOI was served on May 27, 2020. See Exhibit C, Affidavit of Service on SOI.

         5.     Defendant Eugene Loomis consents to this removal, and will also be represented

 by undersigned counsel. No Affidavit of Service has been filed reflecting service of this lawsuit

 upon Mr. Loomis at the time of this filing. See Exhibit F, Civil Docket Sheet.

         7.     This Notice of Removal is filed within thirty (30) days of service of the Plaintiff’s

 Complaint and Summons on Defendant SOI and is timely under 28 U.S.C. §§ 1441 and 1446(b).

         8.     A copy of this Notice of Removal will be filed with the State Action and served

 upon Plaintiff’s counsel.

         9.     Pursuant to 28 U.S.C. § 1446(a) and D.C.Colo.LCiv.R. 81.1(b), copies of the

 following process, pleadings, and orders that were served upon Defendant or filed in the State

 Action are attached as follows:

                Exhibit A          Civil Case Cover Sheet

                Exhibit B          Complaint and Jury Demand



                                                    2
Case 1:20-cv-01898-LTB-KMT Document 1 Filed 06/26/20 USDC Colorado Page 3 of 7




                Exhibit C       Affidavit of Service on Smooth Operators, Inc.

                Exhibit D       Summons on Smooth Operators, Inc.

                Exhibit E       Summons on Eugene Loomis

                Exhibit F       Civil Docket Sheet

        10.     Pursuant to D.C.Colo.LCivR 81.1, Defendant states that no hearings or motions are

 pending, nor has any trial been set in the State Action.

        11.     Pursuant to Fed.R.Civ.P. 81(c), Defendant will present its defenses by pleading at

 the time prescribed herein, and specifically reserves its rights to assert all defenses, including those

 defenses under Fed.R.Civ.P. 12(b).

        12.     Defendant has complied with all of the requirements of 28 U.S.C. § 1446 and

 D.C.Colo.LCivR. 81.1.

                               III.    DIVERSITY JURISDICTION

        13.     This case is removable pursuant to 28 U.S.C. § 1441 because the United States

 District Court for the District Court of Colorado has diversity jurisdiction under 28 U.S.C. §§ 1441,

 1446, and 1332. Federal courts have diversity jurisdiction in lawsuits between citizens of different

 states where the amount in controversy exceeds $75,000, exclusive of interest and costs. 28 U.S.C.

 § 1332.

 A.     THE PARTIES ARE CITIZENS OF DIFFERENT STATES

        14.     There is complete diversity of citizenship between Plaintiff and Defendants.

 Plaintiff Kerr is a citizen of Colorado. See Exhibit B, ¶ 1. See Crowley v. Glaze, 710 F.2d 676,

 678 (10th Cir. 1983) (“For purposes of diversity jurisdiction, under 28 U.S.C. § 1332(a)(1), state

 citizenship is the equivalent of domicile”).



                                                    3
Case 1:20-cv-01898-LTB-KMT Document 1 Filed 06/26/20 USDC Colorado Page 4 of 7




           15.    SOI is a business, incorporated in the State of Wisconsin. SOI is a corporation

 organized under the laws of the state of Wisconsin with a principal place of business at W8861

 Creek Road, P.O. Box 717, Darien, Wisconsin, 53114. See Corporate Disclosure Statement

 filed contemporaneously with this Notice of Removal.

           16.    Defendant Eugene Loomis is a citizen of Iowa. See Exhibit B, ¶ 3.

           17.    For purposes of federal diversity jurisdiction, the parties are completely diverse. 28

 U.S.C. § 1441(b).

 B.        THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

           18.    While not waiving SOI’s right to contest the issue, Plaintiff seeks a monetary

 judgment in excess of $75,000, exclusive of interest and costs. In her Complaint, Plaintiff alleges

 that she “has sustained serious personal injuries and property damage . . . [as well as] past and

 future non-economic losses, Including but not limited to loss of enjoyment of life, loss of quality

 of life, emotional distress, pain and suffering, and Inconvenience, past and future economic losses

 Including, but not limited to past and future medical and rehabilitation expenses, and lost wages;

 property damage and past and future physical impairment and disfigurement,” caused by the

 subject incident. Exhibit B, ¶¶ ***48, 49, 58, 59, 68, 69, 78, 79. 1

           19.    Furthermore, in the Civil Cover Sheet for the Complaint filed in Bent County

 District Court, Plaintiff states that she seeks a monetary judgment over $100,000. Exhibit A.

           20.    “If removal of a civil action is sought on the basis of the jurisdiction conferred by

 section 1332(a), the sum demanded in good faith in the initial pleading shall be deemed to be the

 amount in controversy.” 28 U.S.C. § 1446(c)(2).


 1
     SOI denies Plaintiff’s allegations regarding her alleged damages and injuries.


                                                    4
Case 1:20-cv-01898-LTB-KMT Document 1 Filed 06/26/20 USDC Colorado Page 5 of 7




        21.       In determining the amount in controversy, a court may look to the object sought to

 be accomplished by the plaintiff’s complaint. Ronzio v. Denver & R.G.W.R. Co., 116 F.2d 604,

 606 (10th Cir. 1940). “[T]he test for determining the amount in controversy is the pecuniary result

 to either party which the judgment would directly produce.” Id.; see also McPhail v. Deere &

 Company, 529 F.3d 947, 954 (10th Cir. 2008) (finding that the sum for the amount in controversy

 can be either the value of what plaintiff seeks or what defendant may lose).

        22.       When a defendant seeks federal court adjudication, the defendant’s amount in

 controversy allegation should be accepted when not contested by the plaintiff or questioned by the

 court. Dart Cherokee Basin Operating Company, LLC v. Owens, 135 S. Ct. 547, 553 (2014). A

 defendant’s notice of removal need include only a plausible allegation that the amount in

 controversy exceeds the jurisdictional threshold. Id. at 554. A notice of removal “may be filed

 within thirty days after receipt by the defendant, through service or otherwise, or . . . other paper

 from which it may first be ascertained that the case is one which is or has become removable.” 28

 U.S.C. § 1446(b)(3). Information relating to the amount in controversy in the record of the state

 proceedings, or in response to discovery, shall be treated as an “other paper.” 28 U.S.C. §

 1446(c)(3)(A).

        23.       Here, Plaintiff admits that the jurisdictional amount in controversy exceeds

 $75,000, exclusive of interests and costs, by the filing of her Civil Case Cover Sheet. See Exhibit

 A. Pursuant to Colo.R.Civ.P. 8(a): “Each pleading containing an initial claim for relief in a civil

 action . . . shall be accompanied by a completed Civil Cover Sheet in the form and content of

 Appendix to Chapter 1 to 17, Form 1.2 (JDF 601), at the time of filing.” The Civil Case Cover

 Sheet requires Plaintiff to categorize the relief sought as either being more or less than $100,000



                                                  5
Case 1:20-cv-01898-LTB-KMT Document 1 Filed 06/26/20 USDC Colorado Page 6 of 7




 and must be filed with each pleading containing an initial claim for relief and shall be served on

 all parties along with the pleading.

        24.       In the State Action, Plaintiff’s counsel filed a Civil Case Cover Sheet in which

 Plaintiff confirms that she seeks “a monetary judgment over $100,000 . . . against any other single

 party. This amount includes attorney fees, penalties, and punitive damages; it excludes interest

 and costs, as well as the value of any equitable relief sought.” Exhibit A.

        25.       The “[Civil Case Cover Sheet] is at least properly considered an ‘other paper’ under

 § 1446(b)(3).” See Paros Properties LLC v. Colorado Cas. Ins. Co., 835 F.3d 1264, 1272–73

 (10th Cir. 2016). The Tenth Circuit Court of Appeals has concluded that the cover sheet “starts

 the removal clock” and there is “no reason not to credit an assertion by an officer of the court on

 a matter of significant consequence in the state proceedings.” Id.

        26.       Based on the foregoing, the jurisdictional amount in controversy exceeds $75,000,

 exclusive of interests and costs, and therefore, this action may property be removed to this Court

 pursuant to 28 U.S.C. §§ 1441 and 1446.

        27.       Accordingly, this Court has original jurisdiction over this action pursuant to 28

 U.S.C. § 1332.

        WHEREFORE, Defendant SOI respectfully requests that the action now pending in the

 Bent County District Court, Case No. 2020CV30004, be removed therefrom to this Court and that

 all further proceedings be heard in this Court.



                                Remainder of page intentionally blank.




                                                   6
Case 1:20-cv-01898-LTB-KMT Document 1 Filed 06/26/20 USDC Colorado Page 7 of 7




        Respectfully submitted this 26th day of June, 2020.

                                               HALL & EVANS, LLC

                                               s/ Paul T. Yarbrough
                                               Paul T. Yarbrough, #48518
                                               Leviy P. Johnson, #44498
                                               1001 17th Street, Suite 300
                                               Denver, CO 80202
                                               Phone: (303) 628-3300
                                               Fax: (303) 628-3368
                                               yarbroughp@hallevans.com
                                               johnsonl@hallevans.com
                                               Attorneys for Defendants

                           CERTIFICATE OF SERVICE (CM/ECF)

         I hereby certify that on the 26th day of June, 2020 a true and correct copy of the foregoing
 NOTICE OF REMOVAL was filed with the Court using the CM/ECF system which will send
 notification of such filing to parties and counsel registered through ECF. In addition, I hereby
 certify that I have served via electronic mail the foregoing document to any non-CM/ECF
 participants:

                                Attorneys for Plaintiff
                                Brian E. Hefner, Esq., #52280
                                Collin J. Earl, Esq., # 41808
                                Ryan T. Earl, Esq., # 45910
                                EARL & EARL, PINC.
                                1259 Lake Plaza Drive, Ste. 230
                                Colorado Springs, CO 80906
                                Telephone: 719-900-2500
                                Facsimile: 719-269-8832
                                Brian@earlandearl.com



                                                      s/ Erica H. Malloy
                                                      Erica H. Malloy, Legal Assistant
                                                      Hall & Evans, LLC




                                                  7
